                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

HANG H. LAI,                             §
          PLAINTIFF,                     §
                                         §
V.                                       §         CASE NO. 3:18-CV-1121-B-BK
                                         §
MICHAEL LAWRENCE GULLER,                 §
ELIZABETH MEYER EDGAR,                   §
HAPPY TRAIL USA RV, INC.,                §
TYRON CASSELL, ALIAS                     §
DEXTER CASSELL, FUN TOWN                 §
RV, INC. OWNER JARROD MCGHEE             §
           DEFENDANTS.                   §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The Court reviewed the

proposed findings, conclusions and recommendation for plain error. Finding none, the

Court ACCEPTS the Findings, Conclusions and Recommendation of the United

States Magistrate Judge.    Accordingly, this case is DISMISSED WITHOUT

PREJUDICE.

      SO ORDERED this 26th day of November, 2018.


                                      _________________________________
                                      JANE J. BOYLE
                                      UNITED STATES DISTRICT JUDGE
